Mb. Justice Williams
delivered the opinion of the Court.
■ Is there a presumption in favor of a party in ejectment that a deed has been executed, arising out of the fact that for a long period of years (fifty years in this case) his predecessors in title have *175from time to time conveyed the land, without attack, where there has been no long possession of the land by any one or more of them1?
This is the ruling question in the case-, and we answer it in the negative.
That a grant or deed is to be presumed in certain circumstances was a rule of the Roman or civil law as well as of the common law.
“Presumptions of this nature are . adopted from the general infirmity of human nature, the difficulty of preserving muniments of title, and the public policy of supporting long interrupted' possessions. They are founded upon the consideration, that the facts are such as could not, according to the ordinary course of human affairs, occur unless there was a transmutation of title to, or an admission of an existing adverse title in, the party in possession.” Justice Story in Ricard v. Williams, 7 Wheat., 106, 5 L. Ed., 410.
As Lord MaNsuield said, in Eldridge v. Knott, 1 Cowp., 215, grants of land are presumed merely for the purpose, and from the principle of quieting the possession.
In sum, the presumption arises from long adverse possession for the purpose of establishing a basis of regularity or title, for the repose of that possession.
The cases cited by the appellee (Williams v. Donell, 2 Head [39 Tenn.], 695, and Dunn v. Eaton, 92 Tenn., 743, 753, 23 S. W., 163) are explicit in their recognition of this'principle.
*176It can never be presumed that a deed of land was anciently executed and bas since been lost, except for the purpose of quieting a long-continued possession of the land. Brown v. Edson, 23 Vt., 435.
Reverse’ the decree of the chancellor, and remand the cause for further and accordant proceedings.